United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
ENVIRONMENTAL PROTECTION AGENCY,
OFFICE OF THE INSPECTOR GENERAL,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Damon Williams, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1445
Issued: January 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2011 appellant, through his attorney, filed a timely appeal from the
December 28, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
affirming the termination of compensation. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits effective December 4, 2008 on the grounds his work-related injury ceased without
residuals; and (2) whether he had any continuing employment-related residuals or disability after
December 4, 2008.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 12, 2007 appellant, then a 63-year-old auditor, filed an occupational disease
claim alleging that his heart condition was aggravated as a result of his federal employment
duties. OWCP accepted the claim for a temporary aggravation of ischemic heart disease.
Appellant stopped work on August 4, 2007 and began receiving ongoing wage-loss
compensation based on temporary total disability due to time missed from work.
On August 8, 2007 Dr. Xue-Jun (June) Kong, a Board-certified internist, noted treating
appellant for three vessel coronary artery disease. She advised that he had a coronary artery
bypass graft in 1998 and also had hypertension, hyperlipidemia and poorly controlled insulindependent diabetes. Appellant had five episodes of recurrent acute coronary symptoms over the
last nine years. Dr. Kong opined that his work stress from frequent travel and very precise work
under tight deadlines contributed to his medical conditions. In November 19 and December 18
and 21, 2007 reports, Dr. Parnag Kasarjian, a Board-certified internist and OWCP referral
physician, opined that the physical demands of appellant’s job temporarily aggravated his heart
condition.
On September 6, 2008 OWCP referred appellant to Dr. Stephen Saltz, a Board-certified
cardiologist, to address his work-related condition. In an October 6, 2008 report, Dr. Saltz noted
appellant’s history of having undergone multiple coronary artery bypass grafting and his
episodes of symptomatology over the past three years. He reviewed the medical reports and
presented physical examination findings. A clinical impression of coronary artery disease
(which had been addressed with coronary artery bypass grafting) was provided along with the
identification of risk factors for the development of coronary artery disease, which included
preexisting lipid abnormality, diabetes mellitus and a significant history of cigarette smoking.
Dr. Saltz opined that appellant’s medical problems and disability were not causally related to his
employment or to his duties as an auditor. He explained the diabetes mellitus and
hyperlipidemia were genetic in nature and could be contributed to lifestyle by lack of exercise
and obesity, but this was not a causal relationship. Dr. Saltz stated that the coronary artery
disease was a consequence of those factors but was also not related to his employment. All of
the factors were preexisting conditions. He stated that there was no objective evidence of
symptoms related to his ischemic heart disease and, therefore, appellant did not suffer any
residuals from his myocardial infarction and coronary artery bypass grafting. Thus, Dr. Saltz
opined that there was no work-related condition which caused appellant to be disabled.
On October 22, 2008 OWCP proposed to terminate appellant’s medical benefits and
wage-loss compensation as the weight of the medical evidence, represented by Dr. Saltz,
established that the temporary aggravation of ischemic heart disease had ceased and appellant no
longer had any disability or residuals of his accepted work-related condition.
Appellant submitted a statement explaining that the improvement in his condition was
due to the elimination of job stress. In an October 29, 2008 report, Dr. James Januzzi, a Boardcertified cardiologist, noted that appellant had a history of severe coronary artery disease,
hypertension, elevated serum cholesterol, diabetes and tobacco use. He stated “given the rather
extreme stress that his current line of work puts him under, [appellant] unfortunately suffers from
somewhat significant complications of his medical comorbidities including worsening of his

2

glycemic control, weight gain, rise in serum lipids and stress-related resumption of tobacco use.”
Dr. Januzzi opined that the stressors of appellant’s current line of work puts him at
extraordinarily high risk for complications of his medical conditions.
In a December 4, 2008 decision, OWCP terminated appellant’s compensation benefits
based on the report of Dr. Saltz.
On December 21, 2008 appellant requested an oral hearing, which was held on
March 27, 2009.
Appellant’s attorney submitted and discussed additional medical
documentation in support of the claim. He also provided a brief explaining his arguments and a
statement from appellant describing the work duties he felt caused his condition.
In a February 10, 2009 report, Dr. Rakhi N. Kheraj, a Board-certified internist, attributed
the worsening of appellant’s condition to an aggravation of his underlying hypertension. He
indicated that appellant’s blood pressure has increased during the time he was working after his
extensive cardiac surgery likely in part due to a hectic schedule with increased work stressor in
travel and audits in addition to his family life. Appellant’s hypertension also likely worsened
with increased stress from work. Dr. Kheraj opined that, given the obvious stress associated with
appellant’s line of work, one could see an increase in morbidity such as not well-controlled
diabetes, hypertension, depression and coronary artery disease exacerbated by his work.
In a February 12, 2009 report, Dr. Januzzi opined that the stressful nature of appellant’s
job negatively affected his overall health and particularly worsened his cardiovascular risk
factors and exacerbated his ischemic heart disease. He stated that, while he did not think
appellant’s hypertension was caused entirely by job stress, it was logical that such a stressful job
would cause appellant’s blood pressure to be less controlled and his hypertension aggravated and
accelerated.
In a February 27, 2009 report, Dr. Kong opined that appellant’s work stress, from
frequent travels and very precise work performed under tight deadlines, was a major contributing
and aggravating factor for his fluctuating blood press and blood sugar, which permanently
accelerated his heart condition.
In an August 24, 2009 decision, an OWCP hearing representative affirmed the
December 4, 2008 OWCP decision terminating benefits; however, based on the new medical
reports received after the termination, a conflict in medical opinion was found as to whether
appellant had residuals or was disabled as a result of his accepted condition. Accordingly, the
case was remanded for referral to an impartial medical specialist.
OWCP referred appellant, together with a statement of accepted facts, the medical record
and a list of questions, to Dr. Marie Gerhard-Herman, a Board-certified cardiologist, for an
impartial medical evaluation. Appellant, however, was examined by Dr. Richard T. Lee, an
associate of Dr. Gerhard-Herman.
As Dr. Lee was not selected by OWCP in accordance with its rotating selection
procedures, OWCP scheduled an impartial medical evaluation with Dr. Howard Honig, a Boardcertified cardiologist. In an April 7, 2010 report, Dr. Honig reviewed the medical record and set
forth examination findings. He opined that, due to his objective findings, appellant was not
3

physically able to perform his prior job, which involved much traveling, long hours, overtime
and demanding situations. Dr. Honig noted that, while appellant had anxiety and stress even
when not working, he did not think that, even if appellant’s stress was controlled, appellant could
handle his prior occupation, due to his severe cardiac disease. He opined that appellant would be
prone to more cardiac events in the future, although chronic stress would not be the critical issue.
It would be the malignant and ongoing coronary artery disease, related to his multiple risk
factors, including diabetes mellitus and prior myocardial infarction. In an April 14, 2010
addendum report, Dr. Honig opined that while appellant’s underlying conditions were not caused
or precipitated by his work activities, the work-associated stress had aggravated his condition.
He opined that appellant’s employment did not cause material changes in his underlying
conditions as he still has severe coronary disease, left ventricular dysfunction and associated
symptoms. While appellant was restricted to certain activities, Dr. Honig opined that his
employment did not contribute to his physical disability. On April 14 and 30, 2010 Dr. Honig
clarified that appellant’s work caused a temporary aggravation of his underlying cardiac
condition and the aggravation ceased when he stopped work.
By decision dated May 10, 2010, OWCP determined that appellant was not entitled to
compensation for lost wages and medical benefits beyond December 4, 2008. Determinative
weight was accorded to the reports of Dr. Honig, the impartial medical specialist.
On May 12, 2010 appellant requested an oral hearing, which was held on
September 28, 2010. Appellant’s attorney contended that appellant’s medical conditions of
ischemic heart disease, hypertension and diabetes were permanently aggravated and accelerated
by his employment. He asserted that there was never any development of whether appellant had
work-related aggravation of diabetes or hypertension and that he should have been receiving
retroactive compensation while OWCP further developed the claim. Counsel stated that OWCP
improperly relied on Dr. Honig’s opinion and cited to the Board’s decisions in Betty J.
Holderfield2 and Virginia Davis-Banks.3
In a December 28, 2010 decision, an OWCP hearing representative affirmed the May 10,
2010 decision. The hearing representative found that, as OWCP met its burden when it initially
terminated compensation benefits, appellant was not entitled to reinstatement of compensation
during the development or adjudication of issues pertaining to continuing benefits after
December 4, 2008.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation

2

Docket No. 03-1234 (issued September 15, 2003).

3

44 ECAB 389 (1993).

4

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

without establishing either that the disability has ceased or that it is no longer related to the
employment.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.7
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for temporary aggravation of ischemic heart disease.
It terminated his compensation benefits effective December 4, 2008 on the grounds that the
accepted work-related condition had resolved without residuals. OWCP accorded determinative
weight to the opinion of Dr. Saltz, the second opinion specialist.
The Board finds that OWCP met its burden of proof to terminate appellant’s medical and
wage-loss compensation benefits based on the October 6, 2008 report of Dr. Saltz who reviewed
appellant’s medical history, examined him and found no objective evidence of ongoing residuals
or disability due to the accepted temporary aggravation of ischemic heart disease. Dr. Saltz
reviewed the statement of accepted facts and the medical record. He found no objective
evidence of symptoms related to the ischemic heart disease condition. Dr. Saltz found no
evidence of other conditions or residuals related to appellant’s employment. He explained that
appellant’s medical problems and disability were not causally related to his employment but
were genetic in nature and could be attributed to lifestyle and obesity and the coronary artery
disease was a consequence of those factors. Dr. Saltz noted that he found no evidence of other
conditions or residuals related to the accepted condition.
In his October 29, 2008 report, Dr. Januzzi opined that the stressors of appellant’s line of
work puts him at extraordinary high risk for complications of his medical conditions. However,
he failed to provide a reasoned medical opinion, based on a complete and accurate factual
background, that appellant’s current condition was still related to his work. Dr. Januzzi did not
explain how the accepted temporary aggravation of ischemic heart disease continued where
appellant had not worked for over a year. This lack of rationale greatly reduces the probative
value of his opinion.8 Additionally, the fear of a recurrence of disability if an employee returns
to work is not a basis for compensation.9
The Board finds that Dr. Saltz’ report represents the weight of the medical evidence at the
time OWCP terminated benefits and that OWCP properly relied on his report in terminating
5

Id.

6

Roger G. Payne, 55 ECAB 535 (2004).

7

Pamela K. Guesford, 53 ECAB 726 (2002).

8

Deborah L. Beatty, 54 ECAB 340 (2003).

9

See Mary Geary, 43 ECAB 300, 309 (1991); Pat Lazzara, 31 ECAB 1169, 1174 (1980).

5

appellant’s benefits. Dr. Saltz’ opinion is based on proper factual and medical history and his
report contained a detailed summary of this history. He addressed the medical records to make
his own examination findings to reach a reasoned conclusion regarding appellant’s condition.10
Dr. Saltz found no basis on which to attribute any residuals or continued disability to appellant’s
accepted injury. He also found no basis on which to attribute appellant’s nonaccepted
preexisting conditions of diabetes mellitus and hyperlipidemia to appellant’s employment.11
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate compensation, the burden shifted to
appellant to establish that he had ongoing disability causally related to his accepted injury.12
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.13 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.14
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.15
ANALYSIS -- ISSUE 2
After terminating benefits on December 4, 2008, appellant submitted new medical
evidence addressing his condition. OWCP determined that a conflict existed in the medical
10

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).
11

See Jaja K. Asaramo, 55 ECAB 200 (2004) (for conditions not accepted by OWCP, the claimant bears the
burden of proof to establish that the condition is causally related to the employment injury through the submission of
rationalized medical evidence); T.M., Docket No. 08-975 (issued February 6, 2009).
12

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

13

5 U.S.C. § 8123(a).

14

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

15

Raymond J. Brown, 52 ECAB 192 (2001).

6

evidence between Dr. Saltz, for OWCP and appellant’s treating physicians, Drs. Kheraj, Januzzi
and Kong, as to whether appellant had any disability or residuals due to his accepted workrelated condition after December 4, 2008. It initially referred appellant to Dr. Gerhard-Herman
for an impartial examination to resolve the medical conflict. However, Dr. Lee, a colleague of
Dr. Gerhard-Herman, performed the examination. OWCP properly found that a referral to a
second impartial examiner was required as Dr. Lee had not been selected to resolve the
conflict.16 Thus, it properly referred appellant to Dr. Honig, a Board-certified cardiologist, for a
second impartial medical examination.
In an April 7, 2010 report, Dr. Honig reviewed appellant’s medical record, set forth his
examination findings and opined that, due to his severe cardiac disease, appellant was unable to
work at his prior occupation. He stated that this was due to appellant’s malignant and ongoing
coronary artery infraction, which was related to multiple risk factors including diabetes mellitus
and prior myocardial infarction. In April 14, 2010 report, Dr. Honig stated that, the
work-associated stress had aggravated appellant’s underlying conditions and clarified, in
addendum reports of April 16 and May 4, 2010 that appellant’s work caused a temporary
aggravation of his underlying cardiac condition, which ceased when he stopped work.
The Board finds that Dr. Honig’s opinion was of sufficient weight to resolve the conflict
of medical evidence. It was based on a complete and accurate factual and medical history17 and
presented detailed clinical findings demonstrating no residuals of the accepted conditions.
Dr. Honig provided a clear explanation that while appellant’s work had aggravated his condition,
it did not cause his underlying cardiac condition and the aggravation it had caused was
temporary and ceased when appellant stopped work. Thus, he was unequivocal in finding that
the accepted temporary aggravation of ischemic heart disease had resolved.18 Therefore, OWCP
properly accorded Dr. Honig’s opinion the weight of the medical evidence.
On appeal, appellant contends that Dr. Honig’s opinion is faulty and unrationalized
because he came to a different conclusion on the issue of the permanency of appellant’s
aggravation of ischemic heart disease than Dr. Lee, who had provided an impartial medical
report. As previously noted, OWCP properly found that Dr. Lee’s opinion could not be used to
resolve the medical conflict as Dr. Lee was not selected as an impartial specialist according to
OWCP procedures. Dr. Honig was properly selected as an impartial medical specialist and based
his opinion that the work-related aggravation of ischemic heart disease was temporary and
ceased after appellant stopped work. There is no evidence to support that appellant’s work had
changed his underlying conditions in any way. As noted, Dr. Honig’s opinion is well reasoned
and consistent with the facts and medical history of the case.

16

See id.; see also Shirley L. Steib, 46 ECAB 309 (1994) (where an associate of the physician selected by OWCP
to serve as an impartial medical specialist examined the claimant and provided an opinion, the Board found that the
associate’s opinion could not constitute the weight of the medical evidence as the associate was not selected as an
impartial specialist according to OWCP procedures).
17

E.S., Docket No. 10-565 (issued December 21, 2010).

18

D.E., 58 ECAB 369 (2007).

7

Appellant argues that OWCP should have developed the issues of whether appellant’s
employment aggravated his preexisting conditions of diabetes and hypertension. For conditions
not accepted by OWCP as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation.19 The fact that a condition’s
etiology is unknown or obscure neither relieves appellant of the burden of establishing a causal
relationship by the weight of the medical evidence, nor shifts OWCP’s burden of proof to
disprove an employment relationship.20 There is no reasoned medical opinion which explains
how particular aspects of appellant’s work caused or aggravated his preexisting diabetes and
hypertension. Dr. Honig found no basis on which to attribute any other condition to appellant’s
employment. Thus, there is insufficient evidence to establish that these conditions are
employment related.
Appellant argues that the Holderfield21 decision supports that OWCP should have
reinstated wage-loss compensation benefits back to the date of termination while it engaged in
further development of the evidence. In Holderfield, the Board reversed OWCP’s termination
decision. It found that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation due to an unresolved conflict in medical opinion and, thus, the issue of
whether appellant was entitled to continuing wage-loss compensation for partial disability also
remained unresolved. In this case, unlike the facts in Holderfield, the evidence sufficient to
create a conflict in medical opinion was not of record until after OWCP had properly terminated
his compensation benefits. As OWCP properly met its burden of proof in terminating
appellant’s compensation benefits, it is not required to reinstate compensation when it concludes,
based on newly submitted evidence, that further development is needed.22
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective December 4, 2008 on the grounds that he no longer had any residuals or disability
causally related to his accepted employment-related injuries. The Board further finds that he has
not met his burden to establish that he had any continuing disability or residuals due to his
accepted employment injury.

19

Alice J. Tysinger, 51 ECAB 638 (2000); see supra note 11.

20

Judith J. Montage, 48 ECAB 292, 294-95 (1997).

21

See supra note 2.

22

Virginia Davis-Banks, supra note 3, Joseph M. Campbell, 34 ECAB 1389, 1396 (1983).

8

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated December 28, 2010 is affirmed.
Issued: January 26, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

